             Case 3:20-mj-01398-JLB Document 1 Filed 04/14/20 PageID.1 Page 1 of 2
                                                                                     w(P
 1
                              UNITED STATES DISTRICT COURT
 2
                           SOUTHERN DISTRICT OF CALIFORNIA
 3

4    TINITED STATES OF AMERICA,                      Case No.:   20MJ1398
 5
                                  Plaintiff,
                                                     COMPLAINT FOR VIOLATION OF
 6
            V
 7                                                   Title 21 U.S.C. $ 952 and 960
                                                     Importation of a Controlled Substance
 8   Mihai MOTOC,                                    (Felony)
 9                              Defendant.
10
           The undersigned complainant being duly sworn states:
11

t2         On or about Ap ril 8,2020. within the Southern District of California, Mihai MOTOC
L3
     did knowingly and intentionally import 500 grams and more, to wit: approximately 7.0
l4
     kilograms (15.54 pounds), of a mixture and substance containing a detectable amount of
15

t6 methamphetamine, a Schedule II Controlled Substance, into the United States from a place
t7
     outside thereof, in violation of Title 21, United States Code, Sections 952 and960.
18
           The complainant states that this complaint is based on the attached Statement of Facts
T9

20   incorporated herein by reference.
2l
22                                                  Special Agent Robin Tannehill
                                                    Homeland Security Investigations
23

24
     Sworn and attested to under oath by telephone, in accordance with Federal Rule of Criminal
25
     Procedure 4.1. this 9th day of   April 2020.
26

27                                                  HON BARBARA L. MAJOR
                                                    United States Magistrate Judge
28
            Case 3:20-mj-01398-JLB Document 1 Filed 04/14/20 PageID.2 Page 2 of 2




 I
                                        STATEMENT OF FACTS
 2


 3
                On April 8,2020, at approximately 8:50 p.m., Mihai MOTOC ("MOTOC") a
 4

     United States Crtizen, applied for entry into the United States from Mexico through
 5


 6   the Otay Mesa Port of Entry. MOTOC was the driver, sole occupant and registered
 7
     owner of      a   2000 white Ford Ranger ("the vehicle") bearing Califomia license plates.
 8


 9
     A Customs          and Border Protection Officer (CBPO) obtained a negative Customs

l0   Declaration from MOTOC. MOTOC stated he was traveling to Mira Mesa,
1l
     California, in order to work.
t2

l3              A CBPO      asked a Canine Enforcement Team        to screen the vehicle and the
t4
     Human and Narcotic Detection Dog alerted to two white buckets located inside the
15

     vehicle.
16


t7              Further inspection of the vehicle resulted in the discovery of two packages
18
     concealed in the white buckets, with a total approximate weight of 7.0 kilograms
19


20   (15.54 pounds).          A   sample of the substance contained within the packages field

2t
     tested positive for the characteristics of Methamphetamine.
22

                MOTOC was placed under arrest at approximately I 1:00 p.m. and charged
23


24   with   a   violation of Title 21, United States Code, 952 and 960, Unlawful Importation
25
     of a Controlled Substance.
26


27              MOTOC was issued        a   Notice to Appear in court on May 9,2020 at 1:30 p.m.

28
                                                       I
